Order entered December 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

                          VERBA KLINGSICK, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                           ORDER
       We REINSTATE this appeal.

       We GRANT the parties’ December 11, 2015 agreed motion to abate the appeal. We

ABATE this appeal for SIXTY DAYS. The appeal will be reinstated sixty days from the date of

this order or on motion of either party, whichever occurs sooner.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE